Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered December 31, 2012, which denied defendant and nonparty Murcia’s motion to release Murcia’s restrained funds, unanimously reversed, on the law, and the motion granted to the extent of remanding for proceedings consistent with this opinion, without costs.
*499At oral argument, plaintiffs’ counsel acknowledged that he had received documentation concerning the reverse mortgage obtained by nonparty Murcia on property that Murcia contends belongs to him personally. A hearing should be held to ascertain whether the proceeds of that reverse mortgage, which have been restrained, are for Murcia’s personal property or for property owned by the corporation that was a defendant in the underlying lead-paint case. Although plaintiffs argue that the court has some unspecified equitable power to restrain these funds even if they belong to Murcia personally, they cite no authority for this argument. Concur — Sweeny, J.P., Andrias, Freedman, Richter and Clark, JJ.